Citation Nr: 0422308	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for a major depressive 
disorder and a personality disorder.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1970 to May 
1971.  

This matter was initially before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The case later transferred to 
the Baltimore, Maryland, RO.  In September 2000, the Board 
remanded this case for additional development.  

With regard to the claim involving a psychiatric disorder, 
the Board in September 2000 consolidated all claims for 
service connection for a psychiatric disorder into one issue.  
The psychiatric disorders for which service connection were 
being sought were post-traumatic stress disorder (PTSD), a 
depressive disorder, and a personality disorder.  In an 
October 2003 rating decision, the RO awarded service 
connection for PTSD.  As that is a full grant of benefits 
with regard to the service connection claim for PTSD, the 
claim of entitlement to service connection for a psychiatric 
disorder is now as styled on the title page.  

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.
 

FINDING OF FACT

A major depressive disorder and a personality disorder are 
not related to service.


CONCLUSION OF LAW

A major depressive disorder and a personality disorder were 
not incurred or aggravated in-service, and a psychosis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, a substantially complete application was 
received.  Thereafter, in an October 1997 rating decision, 
the RO denied the claim.  After the rating decision was 
promulgated, there was a change in the law in November 2000.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA) prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

Subsequent to the change in the law under the VCAA, in an 
October 2003 letter, the RO notified the veteran of such 
change.  This letter, along with the statement of the case 
(SOC), as well as the supplemental statements of the case 
(SSOCs), provided the claimant with adequate notice of what 
the law required to award service connection for the claimed 
psychiatric disorder.  

The veteran further was provided adequate notice in October 
2003 that VA would help him secure evidence in support of his 
claim if he identified that evidence.  This letter, along 
with the SOC and the SSOCs also provided notice to the 
claimant of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award service connection, as 
well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to again notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board further finds that because this claim was initially 
denied in 1997, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1997.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1997, and the appellant has not presented any evidence to 
the contrary.

The service medical records include, in pertinent part, his 
September 1969 enlistment examination report, which noted the 
appellant's complaints that he had nervous trouble.  During 
service, he was seen by the mental health clinic for drug 
abuse and personal problems.   

In December 1970, the appellant was placed on a temporary 
profile for an acute anxiety reaction, manifested by 
agitation, restlessness, and abuse of drugs.  

In May 1971, he was referred for mental evaluation because he 
was obsessed with extreme hatred and prejudice towards the 
white race.  He expressed desire to be violent and a 
willingness to die for "cause."  He had a history of drug 
abuse prior to entering service and since being in the 
referring organization.  

A May 1971 medical evaluation noted that the veteran had been 
hospitalized for withdrawal from physical dependence on 
heroin.  The evaluation report noted that he showed no signs 
of psychosis, neurosis, or other medically disqualifying 
disorder under Air Force Manual 35-4.  He was able to 
understand right from wrong, adhere to the right and speak 
intelligently in his own defense.  It was further noted that 
he had a character-behavior disorder, namely a passive-
aggressive personality.  His May 1971 separation examination 
did not otherwise report any psychiatric disorders.

VA medical records dated between 1997 and 2003 indicate that 
the veteran has received treatment for various psychiatric 
disorders, to include depression.  An August 1997 VA 
psychological examination report indicates that the veteran's 
diagnoses on Axis I were alcohol dependence, polysubstance 
abuse/dependence, and a major depressive disorder with 
antisocial traits, probably meeting the criteria of a 
personality disorder.  An August 1997 mental disorders 
examination report included diagnoses of polysubstance 
abuse/dependence; depression, not otherwise specified; and 
mixed personality traits.  

A March 2003 VA examination report indicates that following 
examination Axis I diagnoses included PTSD and depression.  
The Axis II diagnoses included mixed personality disorder 
with antisocial characteristics and intermittent explosive 
disorder features.  The examiner indicated that the veteran's 
PTSD was related to service.  Depression, however, was 
determined not to be related to service.  Rather, the 
examiner related it to current circumstances of prolonged 
substance abuse and chaotic lifestyle.  This was also 
aggravated by explosive features in his personality.

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Chronic diseases, such as 
psychoses, which become manifest to a degree of 10 percent or 
more within one year of separation from service, will be 
considered to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303 (c).

While service medical records indicate that the appellant 
received mental health treatment, and while post-service 
medical records indicate a diagnosis of depressive disorder, 
a depressive disorder has not been linked by competent 
medical evidence to service.  Rather, it has been linked to 
his prolonged history of substance abuse and chaotic 
lifestyle.  The only psychiatric disorder which has been 
linked to service is his PTSD, for which service connection 
is already in effect.  As for his personality disorder, that 
is not a disease for which service connection may be awarded 
as a matter of law.  38 C.F.R. §§ 3.303(c), 4.127 (2003).  As 
such, the Board must deny the claim of service connection for 
major depressive disorder and a personality disorder.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a major depressive disorder and a 
personality disorder is denied.


REMAND

The veteran served on active duty in Vietnam from September 
1970 to September 1971.  His service medical records include, 
in pertinent part, his September 1969 report of medical 
history which noted a prior history of tinea versicolor.  
Physical examination in September 1969 was negative for a 
skin disorder.

In November 1970, he was seen for tinea cruris and 
pseudofolliculitis.  In March 1971, he was placed on a 
permanent shaving profile due to pseudofolliculitis.  

A skin disorder was not diagnosed at the appellant's 
separation examination.

During a March 2003 skin examination, the veteran reported 
that he had had a rash on his chest and back on and off since 
his time in Vietnam.  He reportedly used over the counter 
dandruff shampoos on the body.  He denied ever being treated 
with any prescription medications.  The condition was 
reportedly inactive in the winter.  He also complained of 
dryness of the feet since serving in Vietnam.  The diagnoses 
following physical examination were tinea versicolor and 
xerosis.  

In a June 2003 addendum to the March 2003 skin examination 
report, the examiner indicated that in view of the fact that 
the veteran's skin rash began during his Vietnam service and 
had persisted on a yearly basis since that time, it was more 
likely than not that the tinea versicolor was etiologically 
related to military service.  The examiner also stated that 
it was not uncommon for tinea versicolor to develop in warm 
moist environments and it was similarly not unusual for it to 
occur on a yearly basis following its onset.  The examiner 
further stated that the claims file was reviewed for this 
report.  

A September 2003 addendum report noted the RO's request for 
further information as to the etiology of the veteran's skin 
disorder.  The RO pointed out that medical records showed 
that the tinea versicolor existed prior to service.  The 
examiner stated, however, that after review of the veteran's 
chart, he did not find any report which indicated that the 
tinea versicolor existed prior to service.  It was the 
examiner's understanding that the veteran's skin condition 
occurred immediately following service and in view of the 
fact that the veteran served in Vietnam, the examiner 
believed that it was likely that the condition developed in 
temporal association with his military service in a hot humid 
climate.

As mentioned above, however, the veteran's September 1969 
service enlistment medical history (SF-89) documented a 
history of tinea versicolor.  Thus, historically, the 
disorder pre-existed service.  Service medical records do not 
document treatment for tinea versicolor.  Rather, he was 
treated for tinea cruris and pseudofolliculitis.  The veteran 
indicates that he has continued to have pseudofolliculitis.  
Alas, the current VA examination did not address 
pseudofolliculitis, and the examiner did not state the 
etiology of the xerosis.  This should be accomplished.  Also, 
an August 1997 general VA examination report indicated 
diagnosis of dermatophytosis of the feet.  The etiology of 
this condition has not been addressed.  

In addition, during a July 2000 hearing before the 
undersigned the veteran reported that since service, he had 
not received treatment for his skin condition.  In his April 
1997 claim, however, he reported that he received treatment 
for skin rash in 1975 from the North Carolina Department of 
corrections, and in 1978 from Dr. Norman Sloap.  In June 
1997, the RO sent a letter to the North Carolina Department 
of Corrections limited their request to records of treatment 
for depression.  Treatment records for any skin disorder have 
yet, however, to be requested.  

In a June 1997 statement, the veteran reported treatment for 
his skin rash by Dr. Sloap, Statesville Boulevard, Salisbury, 
North Carolina 28144.  Efforts to secure these records should 
be undertaken.

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim.  Any 
notice must indicate who is responsible 
for securing any outstanding evidence, to 
include outstanding treatment records (if 
any) from Dr. Norman Sloap and the North 
Carolina Department of Corrections.  The 
claimant must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination, to include any 
determination that the provisions of the 
VCAA have been fulfilled without 
prejudice to the claimant.  See, e.g., 
the chronological duties set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

2.  The RO should take the necessary 
steps to obtain all outstanding medical 
records, both VA and private, and 
associate them with the claims files.  
This should include 1978 medical records 
from Dr. Norman Sloap, Statesville 
Boulevard, Salisbury, North Carolina, 
28144, and 1975 records of skin treatment 
from the North Carolina Department of 
Corrections.  If the veteran identifies 
any other outstanding pertinent records 
or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records should be obtained.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

3.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the RO should schedule the veteran 
for a VA dermatological examination.  The 
claims files must be provided to the 
examiner for review.  The examiner is 
advised that all necessary special 
testing must be accomplished.  

The examiner must provide a diagnosis of 
all skin disorders, and indicate whether 
it is at least as likely as not that any 
diagnosed skin disorder had its onset in 
service, or was aggravated therein.  The 
examiner is advised that the veteran has 
been previously been diagnosed with tinea 
versicolor, tinea cruris, 
pseudofolliculitis, xerosis, and 
dermatophytosis of the feet.  With each 
of these disorders, and any other 
diagnosed skin disorder, the examiner 
must opine whether it is at least as 
likely as not that the diagnosed disorder 
is related to service.  The examiner is 
advised that the veteran's enlistment 
medical history indicated a preservice 
history of tinea versicolor, but it was 
not present on examination in September 
1969.  Thus, the examiner must address 
whether tinea versicolor pre-existed 
service and if so, whether it is at least 
as likely as not aggravated (increased in 
disability) during service.  The examiner 
must provide a clear explanation for each 
finding and opinion.  The examiner is 
advised that there are prior VA opinions 
on this matter which must be reviewed and 
reconciled with any report prepared.  Any 
difference in the prior opinions must be 
clearly explained in the examination 
report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record, to include 
those submitted directly to the Board, 
and prepare a rating decision.  If the 
benefit sought on appeal is not granted, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



